Title: To James Madison from Thomas H. Williams, 10 August 1805 (Abstract)
From: Williams, Thomas H.
To: Madison, James


          § From Thomas H. Williams. 10 August 1805, Washington, Mississippi Territory. “I had the honor to recieve a few days ago under cover from the Department of State, a Commission as Secretary of the Mississippi Territory.
          “As my public engagements render any other than a temporary acceptance impracticable, I deem it proper to State to you candidly my Situation, in order that the necessity for the Speedy appointment of a Successor may be more apparent.
          “I have been for some time past acting as Register and ex-officio Commissioner under the Act of Congress for the adjustment of land titles in this Territory. Various reasons have hitherto contributed to procrastinate the accomplishment of this business. It begins now to assume a progressive form; and I need not point out to you how essentially important it is both to the interest and honor of the united States that it Should be Speedily and with the least possible delay completed. The relations Subsisting between the General Government and the State of Georgia, render it not only extremely desirable but highly expedient, and the Solicitude of the people here, who are more directly interested, Still more so: for it is a Subject on which hang if not all their affections, at least all their anxieties.
          “The labors of the Commissioners conjunctly and of the Register seperately, will be daily increasing: and I have every reason to calculate upon Such an accumulation of duty in the course of the ensuing autumn and winter, as will render it impossible for me to discharge with any degree of Credit to myself, or of utility to the Government the additional duties of Secretary of the Territory. I will therefore respectfully suggest the propriety, indeed the necessity, of Superceding me in that office by the first of November, or at any rate by the first of December next.
          “In thus declining the acceptance of an office highly honorable in its nature, I am guided by an honest conviction that in doing so I shall be more useful to the Government. This consideration alone could have induced me to forego the pleasure of acting with my worthy friend at the head of the Government here, who by his inflexible integrity and patriotic devotion to the public weal, grows daily in the esteem of his friends, and of his fellow citizens in General.
          “I beg leave to charge you with the office of making my acknowledgments to the President of the United States. In doing this you cannot use language too Strong to be expressive of my gratitude and esteem.”
        